J-A05002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LAURA KAHLEY                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY SMITH                              :
                                               :
                       Appellant               :   No. 1284 MDA 2021

              Appeal from the Order Entered September 3, 2021
    In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                2019-09939


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                       FILED: MAY 6, 2022

        Appellant, Timothy Smith (Father), appeals from the order entered on

September 3, 2021, holding him in civil contempt of a stipulated 2019 custody

order regarding his two minor sons, T.S. (born in 2012) and B.S. (born in

2006), dismissing Father’s petition for the modification of custody, divesting

Luzerne County of jurisdiction over this matter as an inconvenient forum

pursuant to 23 Pa.C.S.A. § 5427 of the Uniform Child Custody Jurisdiction and

Enforcement Act (UCCJEA), and directing Father to file any further legal action

in Citrus County, Florida where the children currently reside with Laura Kahley

(Mother). We affirm.

        We briefly summarize the facts and procedural history of this case as

follows.    On August 8, 2019, Mother filed a complaint for custody of the

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05002-22



parties’ two sons with the trial court in Luzerne County, Pennsylvania. On

November 21, 2019, the trial court entered a stipulated order granting Mother

primary physical custody of the children and allowing Mother and the two

children to relocate to Florida.   The order further granted Father partial

physical custody of the children for Christmas and summer vacations.

      On June 8, 2021, Father filed a petition for civil contempt against Mother

for her failure to return the children to Pennsylvania for summer vacation. On

July 2, 2021, the trial court granted Father’s petition and ordered Mother to

comply with the stipulated order entered on November 21, 2019.

      On August 10, 2021, Mother filed both a petition for civil contempt and

a petition for special relief against Father following his failure to return the

children to Florida for the start of school after Father’s custody period during

the summer concluded. In her petition for special relief, Mother requested the

children be returned to Florida immediately and asked the trial court to enter

an order granting her full primary custody. Mother also asked the trial court

to “forward this action to Citrus County where [Mother and the children have]

lived for almost two years” and to “help get [the] case switched to [Florida].”

Mother’s Petition for Special Relief, 8/10/2021, at 3.

      The trial court convened a hearing on Mother’s petitions on August 30,

2021. After the hearing, Father, on August 31, 2021 , filed a petition to modify

custody in which he requested primary physical custody of T.S., one of the

two children. The trial court scheduled a custody conciliation conference for

September 27, 2021. On September 3, 2021, however, the trial court entered

                                     -2-
J-A05002-22



an order finding Father to be in deliberate and willful contempt of the parties’

stipulated order entered on November 21, 2019.           The September 3, 2021

order also divested the trial court of jurisdiction, dismissed Father’s petition

to modify custody, and directed Father to file any further legal action in Citrus

County, Florida where Mother and the minor children presently reside. This

timely appeal resulted.1

       On appeal, Father presents the following issue for our review:

       1. Whether the trial court erred and abused its discretion in
          dismissing [Father’s] petition to modify custody and divesting
          Luzerne County of jurisdiction and directing that [Father] file
          any further legal action in Citrus County, Florida, at a hearing
          on [Mother’s] petition for special relief in custody petition and
          petition for civil contempt for disobedience of a custody order?

Father’s Brief at 6 (superfluous capitalization omitted).2

       Father argues that the trial court abused its discretion in dismissing his

petition to modify custody, divesting the trial court of jurisdiction over this

case, and directing Father to file future custody-related actions in Citrus

County, Florida.     Id. at 9.     Father contends that “[t]here was insufficient

evidence of record for the trial court to decline continuing, exclusive

jurisdiction in Luzerne County in that Father and the minor children still have


____________________________________________


1  On October 1, 2021, Father filed a notice of appeal and corresponding
concise statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(a)(2)(i). The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a)
on November 5, 2021. Mother did not appeal the trial court’s determination
and has not filed an appellate brief with this Court.

2   We note that Father does not challenge the trial court’s finding of contempt.

                                           -3-
J-A05002-22



a significant connection with this Commonwealth.” Id. at 9-10. Father argues

that the evidentiary hearing held on August 30, 2021 “had nothing to do with

jurisdiction” and “[t]he trial court even acknowledged that the hearing was to

hold Father in contempt of [c]ourt.” Id. at 11. Father asserts that “the trial

court failed to properly analyze whether the minor children have a significant

connection to Pennsylvania and turned immediately to its analysis of the

factors under Section 5427 of the UCCJEA” pertaining to inconvenient forum.

Id. at 12. Instead, Father maintains that “[t]here was no competent evidence

for the trial court to rely on in holding that Luzerne County should be divested

of jurisdiction” when “Mother simply testified that she wanted the trial court’s

help in transferring the case to Florida and the trial court advised Mother to

get counsel” there. Id. at 11.     He claims that “[h]ad Father known that he

was going to need to present evidence, most likely in the form of testimony

from the children and the children’s family and friends, [] favoring

Pennsylvania retaining jurisdiction, then he certainly would have done so.”

Id. at 15. Furthermore, Father assails the trial court’s decision regarding six

of the eight inconvenient forum factors pursuant to 23 Pa.C.S.A. § 5427. Id.

at 13-16.

      “This Court reviews inconvenient forum challenges under the UCCJEA

pursuant to an abuse of discretion standard of review.”      J.S. v. R.S.S., 231

A.3d 942, 951 (Pa. Super. 2020) (citation omitted). Moreover,

      [a] court's decision to exercise or decline jurisdiction is subject to
      an abuse of discretion standard of review and will not be disturbed
      absent an abuse of that discretion. Under Pennsylvania law, an

                                      -4-
J-A05002-22


     abuse of discretion occurs when the court has overridden or
     misapplied the law, when its judgment is manifestly unreasonable,
     or when there is insufficient evidence of record to support the
     court's findings.    An abuse of discretion requires clear and
     convincing evidence that the trial court misapplied the law or
     failed to follow proper legal procedures.

T.A.M. v. S.L.M., 104 A.3d 30, 32 (Pa. Super. 2014) (citation omitted).

     We have stated:

     Generally, the UCCJEA governs questions of child custody
     jurisdiction arising between Pennsylvania and the other states of
     the United States.

                           *                *            *

     At the start of a child custody case, a Pennsylvania trial court may
     enter an order awarding custody if it possesses jurisdiction to
     make an “initial child custody determination” pursuant to 23
     Pa.C.S.A. § 5421. Most often, a court will possess jurisdiction if
     Pennsylvania is the child's “home state,” meaning that the child
     has lived here with a parent for six consecutive months. See 23
     Pa.C.S.A. § 5421(a)(1); 23 Pa.C.S.A. § 5402 (defining “home
     state,” in relevant part, as “[t]he state in which a child lived with
     a parent or a person acting as a parent for at least six consecutive
     months immediately before the commencement of a child custody
     proceeding.”). If a Pennsylvania trial court with jurisdiction enters
     an order awarding custody, this state will retain “exclusive,
     continuing jurisdiction” unless or until certain conditions occur.

R.S.S., 231 A.3d at 947-948.

      “[A] court of this Commonwealth which has made a child custody

determination   []   has       exclusive,       continuing   jurisdiction     over   the

determination[.]” 23 Pa.C.S.A. § 5422. “In accordance with the majority of

UCCJA case law, the state with exclusive, continuing jurisdiction may

relinquish jurisdiction when it determines that another state would be a more

convenient forum under the principles of [S]ection 5427[.]”                 23 Pa.C.S.A.

§ 5422, Comment.

                                        -5-
J-A05002-22



     More specifically, the UCCJEA provides, in pertinent part:

     (a) General rule.--A court of this Commonwealth which has
     jurisdiction under this chapter to make a child custody
     determination may decline to exercise its jurisdiction at any time
     if it determines that it is an inconvenient forum under the
     circumstances and that a court of another state is a more
     appropriate forum. The issue of inconvenient forum may be raised
     upon motion of a party, the court's own motion or request of
     another court.

     (b) Factors.--Before determining whether it is an inconvenient
     forum, a court of this Commonwealth shall consider whether it is
     appropriate for a court of another state to exercise jurisdiction.
     For this purpose, the court shall allow the parties to submit
     information and shall consider all relevant factors, including:

        (1) whether domestic violence has occurred and is likely to
        continue in the future and which state could best protect the
        parties and the child;

        (2) the length of time the child has resided outside this
        Commonwealth;

        (3) the distance between the court in this Commonwealth
        and the court in the state that would assume jurisdiction;

        (4) the relative financial circumstances of the parties;

        (5) any agreement of the parties as to which state should
        assume jurisdiction;

        (6) the nature and location of the evidence required to
        resolve the pending litigation, including testimony of the
        child;

        (7) the ability of the court of each state to decide the issue
        expeditiously and the procedures necessary to present the
        evidence; and

        (8) the familiarity of the court of each state with the facts
        and issues in the pending litigation.




                                    -6-
J-A05002-22



23 Pa.C.S.A. § 5427(a)-(b); see also 23 Pa.C.S.A. § 5427, Comment (“The

list of factors that the court may consider .... is not meant to be exclusive.”).

      Here, there is no dispute that Pennsylvania was the home state of the

children because they lived here their entire lives and the stipulated custody

order was filed in Pennsylvania on November 21, 2019.           See Trial Court

Opinion, 11/5/2021, at *4 (unpaginated) (“Because an initial custody

determination was made by Luzerne County in 2019 and Father continues to

exercise physical custody here, Luzerne County has exclusive, continuing

jurisdiction.”).   As such, the trial court retained exclusive, continuing

jurisdiction over the custody matter, and we must examine whether “certain

conditions”   subsequently   occurred   and   there   was sufficient evidence

presented that Pennsylvania became an inconvenient forum.

      In this case, Mother averred that she wanted Florida to assume

jurisdiction over this case in her petition for special relief. She renewed her

request orally at the August 30, 2021 hearing. N.T., 8/30/2021, at 17. As

such, the record belies Father’s claim that the August 30, 2021 hearing “had

nothing to do with jurisdiction.”     Father’s Brief at 11.   Moreover, at the

hearing, the trial court opined that Mother “obviously should speak to a lawyer

to file any action [she] deem[ed] appropriate in Florida.” N.T., 8/30/2021, at

18. Because the trial court ultimately divested jurisdiction, Mother may need

counsel in Florida for any additional custody matters and, therefore, the trial

court’s statement regarding retaining Florida counsel did not constitute an

abuse of discretion. Moreover, while Father suggests that the hearing held on

                                      -7-
J-A05002-22



August 30, 2021 was not to address jurisdiction, this position would not

foreclose a transfer of jurisdiction under Section 5427(a).         Under that

provision, a trial court “may decline to exercise its jurisdiction at any time if

it determines that it is an inconvenient forum under the circumstances and

that a court of another state is a more appropriate forum” and may raise the

issue of inconvenient forum sua sponte. 23 Pa.C.S.A. § 5427(a) (emphasis

added). Accordingly, we discern no abuse of discretion by the trial court in

examining jurisdiction.

      Furthermore, in its opinion, the trial court specifically scrutinized the

information submitted by the parties, as well as each of the eight inconvenient

forum factors as set forth in Section 5427 of the UCCJEA.    Regarding the first

factor, the trial court recognized that Mother resides in Florida and does not

travel to Pennsylvania for custody exchanges and, therefore, “the courts in

Florida are in a better position to protect Mother from abuse by Father”

specifically with regard to a Protection from Abuse (PFA) order filed by Mother

in Luzerne County in 2019.          Trial Court Opinion, 11/5/2021, at *5

(unpaginated).   As to the second factor, the trial court found that “[t]he

children have primarily lived in Florida with Mother since 2019 and there was

no evidence or testimony to suggest that Mother plans to return to

Pennsylvania or leave Florida.”       Id. at *5.      Regarding the financial

circumstances of the parties under the fourth factor, the trial court determined

that “Father consented to bear the cost of transporting the children to

effectuate his periods of physical custody” pursuant to the stipulated custody

                                      -8-
J-A05002-22



order and, therefore, “it is more financially feasible for Father to travel to

Florida, if necessary, to attend [future] custody proceedings.”      Id. at *6.

Regarding the sixth factor, where necessary evidence is located, the trial court

found that this factor “weigh[ed] in favor of relinquishing jurisdiction to

Florida[, because t]his is where the children reside the majority of time, attend

school and receive medical care and counseling services [and t]he older child

is in ROTC in Florida.”      Id.   The trial court determined that courts in

Pennsylvania have only been called upon to enforce the stipulated custody

order entered by the parties but have not “made any determinations with

respect to the best interests of the children” and, therefore, “the courts of

Florida are best suited to make [such future] determination[s].” Id. at *6-7.

The trial court concluded that the third factor pursuant to Section 5427 did

not militate in favor of either forum and the fifth factor under the statute was

inapplicable.   Id. at *6.

      We discern no abuse of discretion. Pursuant to Section 5427(a), before

considering whether Luzerne County was an inconvenient forum, the trial

court considered whether it was appropriate for a court of another state to

exercise jurisdiction, namely, Florida. The trial court allowed the parties to

submit information pertaining to jurisdiction and the court thoughtfully

considered all of the relevant factors under Section 5427(b).      While Father

generally argues that there was insufficient evidence to support the trial

court’s decision to divest jurisdiction and deny Father’s petition for custody

modification, this contention is unavailing. Father does not point to evidence

                                      -9-
J-A05002-22



that supports his petition to modify custody.             Moreover, for purposes of

determining whether it is appropriate for a court of another state to exercise

jurisdiction, the UCCJEA requires only that the trial court permit the parties to

submit relevant information (which it did), the statute does not require sworn

evidence or documentary proof. See 23 Pa.C.S.A. § 5347(b). Father did not

file a motion for reconsideration pointing to evidence countering the trial

court’s decision. Likewise, on appeal, Father does not refer to evidence that

refutes the trial court’s determinations.          Upon review, we conclude that the

trial court had sufficient information to determine whether Pennsylvania was

an inconvenient forum for the parties. Most notably, the trial court determined

that much of the evidence relating to future custody disputes, including

testimony from the children and Mother, as well as records pertaining to the

children’s education, medical care, and counseling services, is located in

Florida.    This contention remains uncontradicted.3 For all of the foregoing

reasons, we discern no trial court abuse of discretion in divesting jurisdiction.

Because the trial court determined that Florida was the more convenient


____________________________________________


3  Father merely asserts that “[t]he trial court abused its discretion [] as the
record is completely devoid of any evidence or testimony as to the children’s
medical care and counseling services, so the trial court essentially made a
bald assumption.” Father’s Brief at 15. However, there is uncontradicted
record evidence that B.S. attends group counseling at Lighthouse Center in
Florida. N.T., 8/30/2021, at 9. He participated in therapy via Zoom while he
was in Pennsylvania. Id. Furthermore, there is no evidence that the children
receive medical treatment in Pennsylvania and Father offers none. Finally, we
note that there is no dispute that the children attend school in Florida. Thus,
their school records are clearly located there.

                                          - 10 -
J-A05002-22



forum, it was proper to dismiss Father’s petition for modification of custody

and direct Father to file any additional custody matters in Florida.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022




                                     - 11 -